Mjr. Chief Justice Fuller,
after stating the case, delivered the opinion of the court.
We are of opinion that the facts set .forth in the special findings are not sufficient to support the judgment. • The-findings (jo not show what the collector charged the plaintiff; nor sufficiently describe the articles imported; nor does it appear from the record under what provisions of the tariff act of-March 3, 1883, 22 Stat. 488, c. 121, the parties claimed - respectively. The opinion might help the findings out, but cannot be resorted to for that purpose. Dickinson v. Planters' Bank, 16 Wall. 250.
We.are unable, therefore, to direct judgment for either party. Chesapeake Ins. Co. v. Stark, 6 Cranch. 268, 273; *420Harden v. Fisher, 1 Wheat. 300, 303; Barnes v. Williams, 11 Wheat. 415; McArthur v. Porter’s Lessee, 1 Pet. 626; Ex parte French, 91 U. S. 423; Ryan v. Carter, 93 U. S. 78, 81; Hodges v. Easton, 106 U. S. 408, 411; Fort Scott v. Hickman, 112 U. S. 150, 165; Tyre & Spring Works Co. v. Spalding, 116 U. S. 541, 545, 546 ; Allen v. St. Louis Bank, 120 U. S. 20, 30, 40; Raimond v. Terrebonne Parish, 132 U. S. 192; Lloyd v. McWilliams, 137 U. S. 576.

Judgment reversed and cañóse remamdedfor a new trial.